 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT FOR THE
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
11
   STATE OF WASHINGTON,                               CASE NO. C18-0645 RSM
12                   Plaintiff,
                                                      JOINT STATUS REPORT
13                          v.                        and ORDER
14 ENVIRONMENTAL PROTECTION
   AGENCY, an agency of the United States,
15
   and ANDREW R. WHEELER, in his
16 official capacity as Acting Administrator,
                               Defendants.
17
18
             COME NOW Plaintiff THE STATE OF WASHINGTON and Defendants
19
     ENVIRONMENTAL PROTECTION AGENCY (“EPA”) and ANDREW R. WHEELER
20
     hereby provide the Court with a Joint Status Report.
21
             As the Court is aware, in this Freedom of Information Act ("FOIA") suit, Plaintiff
22
     seeks records of communications from EPA employees to former and current members of
23
     any EPA Federal Advisory Committee related to a directive issued by then-Administrator
24
     Pruitt on October 31, 2017, and occurring between that date and March 1, 2018. Since
25
     the last status report, the parties have discussed the status of approximately thirty
26
     documents previously withheld by EPA as either exempt from disclosure or as non-
27
     responsive attachments to emails.
28
      JOINT STATUS REPORT                                              UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      18-cv-00645-RSM - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1          In the interest of narrowing the issues before the Court, EPA is willing to produce
 2 some of the thirty documents in whole or in part (as a discretionary release
 3 notwithstanding EPA’s position that the documents were properly withheld under FOIA).
 4 EPA intends to produce the documents and portions of documents designated for
 5 discretionary release on February 28, 2019. In order to permit Plaintiff with enough time
 6 to review the production to determine if it believes that any issues remain concerning the
 7 thirty withheld documents, the parties jointly propose a joint status report to be filed on or
 8 before April 1, 2019 to permit these discussions to occur between the parties.
 9                  DATED this 27th day of February, 2019.
10                                             Respectfully Submitted,
                                               BRIAN T. MORAN
11
                                               United States Attorney
12
                                               s/ Michelle R. Lambert
13
                                               MICHELLE R. LAMBERT, NYS #4666657
14                                             Assistant United States Attorney
                                               United States Attorney’s Office
15
                                               700 Stewart Street, Suite 5220
16                                             Seattle, Washington 98101
                                               Phone: (206) 553-7970
17
                                               Email: michelle.lambert@usdoj.gov
18
                                               Attorneys for Defendant
19
20                                             OFFICE OF THE ATTORNEY GENERAL
                                               ROBERT W. FERGUSON
21                                             Attorney General
22
                                               s/ William R. Sherman
23                                             WILLIAM R. SHERMAN, WSBA# 29365
24                                             Assistant Attorney General
                                               800 5th Ave Suite 2000, TB-14
25                                             Seattle, WA 98104
26                                             Phone: (206) 442-4485
                                               Email: bill.sherman@atg.wa.gov
27
28                                             Attorneys for Plaintiff

     JOINT STATUS REPORT                                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     18-cv-00645-RSM - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                                     ORDER
 2        It is hereby ORDERED that the parties shall file a joint status report on or before
 3 April 1, 2019.
 4
 5
            Dated this 27th day of February 2019.
 6
 7
 8                                            A
                                              RICARDO S. MARTINEZ
 9                                            CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT                                            UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     18-cv-00645-RSM - 3
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
